Citation Nr: 0813907	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-17 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an effective date prior to January 9, 2004 
for service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
arthritis of the left wrist, and if so, whether service 
connection is warranted.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a head injury with headaches.

4. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of a hand injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In December 2007, the veteran 
submitted a Motion to Advance on the Docket.  In March 2008, 
the Board granted the veteran's motion.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. The veteran filed a claim for service connection for 
bilateral hearing loss on January 9, 2004. 

2. The evidence received with regard to left wrist arthritis 
since the final July 1984 rating decision is cumulative of 
the evidence of record at the time of that decision and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

3.  The evidence received with regard to residuals of a head 
injury since the final July 1999 rating decision is 
cumulative and redundant of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the veteran's claim.

4.  The evidence received with regard to residuals of a hand 
injury since the final July 1984 rating decision is 
cumulative and redundant of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to January 9, 
2004 for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).

2. The July 1984 RO decision is final; new and material 
evidence has not been received to reopen a claim of service 
connection for arthritis of the left wrist.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The July 1999 RO decision is final; new and material 
evidence has not been received to reopen a claim of service 
connection for residuals of a head injury.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  The July 1984 RO decision is final; new and material 
evidence has not been received to reopen a claim of service 
connection for residuals of a hand injury.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

With regard to the claims for an earlier effective date for 
service connection for bilateral hearing loss, to reopen 
claims for service connection for residuals of a head injury, 
left wrist arthritis, and the residuals of a hand injury, the 
Board finds that VA satisfied its duties to notify and 
assist, as discussed below.

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in July 2004.  
Additional VCAA letters were sent in October 2004 and March 
2005.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The Board notes that the letters sent to the veteran in March 
2004, October 2004, and March 2005 informed him of how VA 
would assist him in developing his claim and his and VA's 
obligations in providing evidence for consideration and 
requested that he send any evidence in his possession to VA.  
The March 2004 letter also advised him of the evidence 
necessary to establish service connection and that he had 
been previously denied service connection for residuals of a 
head injury and residuals of a hand injury and of the dates 
of those prior denials.  

The Board notes that, although the March 2004 letter notified 
the veteran that he had been previously denied service 
connection for residuals of head and hand injuries, none of 
the letters informed him of the reason for these denials, as 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Failure to provide pre-adjudicative notice of any of the 
elements of notice required for VCAA compliance is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The claim for service connection for residuals of a head 
injury was originally denied in an April 1946 rating decision 
on the basis of no current disability.  Service connection 
for a hand injury and left wrist arthritis were denied in 
November 1982 and July 1984 rating decisions.  The March 2004 
letter advised the veteran of what constitutes new and 
material evidence, and that in order to establish service 
connection for these disorders, he must show in-service 
injury or incurrence, a current disability, and a 
relationship between the in-service event and the current 
disability.  In the case of the residuals of a head injury, 
the veteran specifically discussed what he claims are current 
effects of his in-service injury, i.e., loss of equilibrium, 
resulting in falls, in both his January 2004 claim and 
September 2004 notice of disagreement.  As for his residuals 
of a hand injury and left hand arthritis, the veteran's claim 
was previously missing multiple elements of a service 
connection claim; thus, the general notification regarding 
service connection claims, in effect, informed him of the 
evidence he needed to reopen his previously denied claim.  
Additionally, the veteran has specifically stated that he 
suffered lye burns to his hands and that his hands have been 
deformed and bothered him since that time.  He has also 
asserted that he broke his wrist in service, which led to 
arthritis.  Thus, he has displayed knowledge of what he must 
establish to reopen his claims and establish service 
connection for the claimed disability.  Consequently, the 
Board finds no prejudice to the veteran in proceeding with a 
decision on these claims.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that no communication from the RO to the 
veteran informed him of the evidence necessary to establish 
entitlement to disability ratings or effective dates.  
Nevertheless, the Board determines that he will not be 
prejudiced by the issuance of a final decision.  See Bernard 
at 394.  As the Board concludes herein that the preponderance 
of the evidence is against the veteran's new and material 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned for these 
disabilities are rendered moot.  As for his claim for an 
earlier effective date for service connection for bilateral 
hearing loss, the deficiency of notice is cured by evidence 
of actual knowledge on the part of the veteran, through his 
representative's arguments in both a November 2005 statement 
and December 2007 informal hearing presentation.  In this 
regard, the Board notes that these documents cite the 
statutes and regulations relevant to the assignment of 
effective dates, thereby demonstrating knowledge of the 
evidence required to establish, and the procedure followed 
for assigning, effective dates.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard; Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
As indicated above, the Board determines that the content 
requirements and purpose of VCAA notice have been fully 
satisfied.  Therefore, the Board finds that delaying 
appellate review by providing additional VCAA letters to the 
veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The veteran's 
service medical records, VA medical records, private 
treatment records, and the reports from a December 1949 VA 
examination and a January 1979 VA pension examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  

The veteran has stated that he was informed that his service 
medical records were lost in the 1973 St. Louis fire.  The 
Board notes that official documentation of this loss is not 
of record.  Nevertheless, the Board also observes that the RO 
requested the veteran's service medical records in February 
1946, at the time of his original claim, and subsequently 
received veteran's enlistment and service discharge 
examination, as well as dental records.  Requests for 
additional service medical records made by the RO to verify 
the veteran's specific reports of in-service injuries in June 
1949 and August 1949 yielded responses that the sick reports 
of Battery A, 779th AAA AW Battalion showed treatment of the 
veteran in September 1943, with no other remarks with regard 
to the veteran from November 1944 to January 1945, and that 
there were no additional medical records found.  Thus, the 
Board concludes that, in twice attempting to retrieve all 
service medical records for the veteran in 1949, less than 
four years after service discharge, VA satisfied its duty to 
assist in locating relevant service records.  

Additionally, the Board notes that the veteran provided 
authorizations to release records to VA from Wilson Memorial 
Hospital and Lima Memorial Hospital.  Wilson Memorial 
Hospital responded that they had no records for the veteran 
on file.  Two requests were sent to Lima Memorial Hospital, 
and neither request yielded any response.  The veteran was 
informed of these events in a March 2005 letter, and he 
provided no further information in this regard.  Moreover, 
the Board observes that the veteran indicated that the 
records from Lima Memorial Hospital were related to treatment 
for his back; consequently, the Board finds that they are 
unlikely to be relevant to any of the claims on appeal.  

Finally, the Board observes that the veteran has been in 
receipt of benefits from the Social Security Administration 
(SSA) since 1985.  The records relevant to the veteran's 
application for these benefits are not associated with the 
claims file.  The Board acknowledges the holding of Tetro v. 
Gober, 14 Vet. App. 110 (2000) and other cases, in which the 
Court has held that VA has a duty to request information and 
pertinent records from other Federal agencies when it has 
knowledge of their existence.  However, in the March 2004, 
October 2004, and March 2005 VCAA letters, the veteran was 
advised of VA's responsibilities in obtaining evidence from 
other federal agencies, to include SSA, and asked to identify 
any evidence VA should obtain on his behalf.  The veteran has 
never identified the records held by SSA as being relevant to 
his claim or requested that VA obtain them.  Thus, as the 
Board holds the belief that the duty to assist a veteran by 
obtaining records to support his claim still rests upon the 
veteran having identified them as relevant or requesting that 
VA obtain such records, the Board finds that a remand to 
obtain these records is not necessary.  Based on the above 
analysis, the Board determines that VA has fulfilled its duty 
to assist in obtaining outstanding records identified by the 
veteran.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  VA is not obligated to 
provide a VA examination in new and material claims until the 
claim is reopened; thus an examination with regard to 
residuals of a head injury, left wrist arthritis, and the 
residuals of a hand injury is not warranted.  As for the 
veteran's claim for an earlier effective date, the findings 
of a current VA examination would not be relevant.  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.
	
II. Analysis

A. Effective date

On his claim for service connection for hearing loss, 
submitted January 9, 2004, the veteran indicated that he 
suffered hearing loss as a result of having a shell explode 
next to him while in service on Okinawa.  In a July 2004 
rating decision, service connection was granted for bilateral 
hearing loss and a 40 percent rating evaluation assigned, 
effective January 9, 2004.  The veteran thereafter appealed 
with respect to the effective date, arguing both that service 
connection should date back to the date of his first claim 
for any VA benefits, which he filed in March 1946, and to 
1974, when he was last able to work.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, benefits based on such evidence shall commence 
not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158.

The veteran's claims filed in March 1946, August 1949, 
November 1978, September 1982, June 1984, March 1996, and 
June 1999 make no reference to hearing loss, and neither the 
medical records submitted, the December 1949 VA examination 
report, nor the January 1979 VA pension examination reveal 
complaints or diagnosis of hearing loss.  Prior to the 
January 2004 application for benefits, the only reference to 
the veteran's ears or hearing is a May 1987 claim for a 
cracked right ear drum, which he indicated caused a 20 
percent loss of hearing.  

In addition to the cracked right ear drum, in the May 1987 
claim, the veteran claimed disabilities of residuals of a 
head injury and hand injury and a left wrist injury.  The 
Board observes that the RO did not fully adjudicate these 
claims.  However, in a June 1987 letter, the RO advised the 
veteran that he must submit new and material evidence with 
regard to the head, hand, and wrist injury claims, 
specifically citing the May 1987 application for benefits.  
The veteran did not respond to this letter, and the next 
communication from him with regard to any claim is dated in 
April 1996.  It appears that the RO believed the claim for a 
cracked eardrum to be part and parcel of the claim for 
residuals of a head injury, which had been previously denied.  
Although he was asked to provide new and material evidence to 
reopen these claims, he did not communicate with the RO again 
for almost 9 years.  The next communication from him as to 
service connection for hearing loss is his January 2004 
application for benefits.  Thus, the Board finds that the 
veteran's May 1987 claims, to include the cracked right ear 
drum claim, were abandoned and the earliest effective date 
available to the veteran for his hearing loss claim is the 
date his new claim was filed, January 9, 2004.  See id.  

The Board observes that records of June 2001 surgery on the 
right ear are in the claims file, and that they reflect a 
diagnosis of conductive hearing loss.  However, even if the 
Board assumed that entitlement arose in June 2001 based on 
this diagnosis, as indicated, the effective date for a grant 
of benefits is the latter of the date entitlement arose and 
the date of application for benefits.  In this case, January 
2004, the date of claim, is the later of the two. 

The Board is cognizant that there are circumstances under 
which A report of examination or hospitalization will be 
accepted as an informal claim for benefits, if the report 
relates to a disability that may establish entitlement.  Once 
a formal claim for compensation has been allowed, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

In this instance, the 2001 surgery was conducted at a private 
facility; thus, it is the date of receipt of the records that 
could be accepted as a date of claim, and not the actual date 
of the records themselves.  As the report was not received by 
the RO until January 2005, it could not support a grant of an 
earlier effective date under the provisions of 38 C.F.R. 
§ 3.157.

Accordingly, the Board finds that there is no basis for 
assigning an effective date prior to January 9, 2004 for 
service connection for bilateral hearing loss.  The May 1987 
claim is considered abandoned, and beyond that claim, the 
earliest claim for hearing loss is the veteran's January 9, 
2004 application for service connection.  Accordingly, the 
earliest effective date for bilateral hearing loss warranted 
is January 9, 2004, and his claim for a date prior to that 
must be denied.  38 U.S.C.A. §§ 5110 (a)-(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

B. New and material evidence

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his application to reopen his claims of 
entitlement to service connection for left wrist arthritis 
and residuals of a head injury and hand injury in January 
2004.  Thus, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The most recent denial with regard to left wrist arthritis 
and residuals of a hand injury was dated in July 1984.  The 
most recent denial with regard to residuals of a head injury 
was dated in July 1999.  In July 1984 and July 1999, the 
veteran was advised of these decisions and his appellate 
rights.  The veteran did not appeal these decisions.  The 
next communication received by VA with regard to any of these 
issues was his January 2004 application to reopen claims for 
service connection for left wrist arthritis and residuals of 
a head injury and residuals of a hand injury.  Thus, the July 
1984 and July 1999 decisions are final.  38 U.S.C. § 4005(c) 
(1982), § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984), §§ 3.104, 20.302, 20.1103 (1999) 
[(2007)].

Service connection for left wrist arthritis was originally 
denied in a January 1950 rating decision on the basis of no 
in-service injury or current disability, and the RO denied 
reopening the claim in a July 1984 rating decision.  Although 
the veteran had been given a diagnosis of arthritis in the 
report of a 1979 VA examination, the evidence still did not 
show that it was related to any in-service injury.  The claim 
for service connection for residuals of a head injury was 
originally denied in an April 1946 rating decision on the 
basis of no current disability.  The claim was reopened and 
again denied on the merits in May 1949 and January 1950, and 
reopening of the claim was denied in November 1982, July 
1984, and July 1999 rating decisions.  Service connection for 
a hand injury was denied on the basis of no in-service injury 
and no current disability in November 1982 and July 1984 
rating decisions.

With regard to the veteran's service connection claim for 
left wrist arthritis, the Board notes that there was evidence 
in the form of a January 1979 VA pension examination, which 
revealed a diagnosis of traumatic arthritis of the left 
wrist, of record at the time of the last final denial of the 
veteran's claim to reopen in July 1984.  Thus, recently 
submitted medical records showing a history of arthritis are 
cumulative of previously received evidence, and are not new 
and material evidence.  There remains no medical evidence 
suggesting a relationship between arthritis of the left wrist 
and military service.

With regard to residuals of a head injury, the veteran has 
only submitted a "buddy" statement reflecting that the 
veteran suffered a head injury in service.  The fact that an 
in-service head injury occurred was established at the time 
of the veteran's original service connection claim, and thus, 
the missing elements are medical evidence of current 
disability and a relationship of such disability with the in-
service injury.  The veteran has not submitted any medical 
evidence showing that he currently suffers residuals from 
that in-service head injury since the prior final denial in 
July 1999.  

As for residuals of a hand injury, since the July 1984 
decision, no medical evidence showing either an in-service 
injury to the hands or a current disability of the hands has 
been submitted.  Thus, new and material evidence has not been 
submitted to support reopening of the veteran's service 
connection claims for residuals of a head injury or hand 
injury.  Accordingly, the claims for service connection for 
residuals of a head injury and residuals of a hand injury are 
not reopened, but the claim for service connection for 
arthritis of the left wrist is considered reopened. 

The Board has considered the veteran's statements as to his 
present residuals of a head injury and his claimed in-service 
injury to his hands and current residuals of that injury.  
However, the Board notes that lay evidence in this regard 
cannot suffice as new and material evidence to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (the 
veteran cannot meet his initial burden of supplying new and 
material evidence by relying upon his own opinions as to 
medical matters).  Furthermore, the veteran previously 
submitted statements alleging in-service injuries, and the 
claimed current disabilities and symptoms.  Thus, his current 
lay assertions are essentially cumulative of evidence 
received prior to the last final denials.




ORDER

An effective date prior to January 9, 2004 for service 
connection for bilateral hearing loss is denied.

New and material evidence not having been received, the claim 
to reopen a previously denied claim for service connection 
for arthritis of the left wrist is denied.

New and material evidence not having been received, the claim 
to reopen a previously denied claim for service connection 
for residuals of a head injury is denied.

New and material evidence not having been received, the claim 
to reopen a previously denied claim for service connection 
for residuals of a hand injury is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


